Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to claim 24 have overcome the previously presented 35 USC 102a1 rejection over Linder. Applicant's arguments filed 3/15/2022 with respect to independent claim 24, as amended to include the limitations of previously presented claim 28, and with respect to independent claim 22, as amended to include the limitations of previously presented claims 8 and 23, have been fully considered but they are not persuasive. Applicant argues that the different diameters shown in figure 1 of Linder could “easily be a defect in the drawings”, but does not provide any particular argument supporting this position, or any evidence that this is the case. Therefore, the examiner maintains that the prior art of Linder discloses a filter having the first and second major diameters as claimed since such different diameters are clearly shown in at least figure 1 of Linder.
Applicant also argues that it would not have been obvious to modify Linder in view of Pal because applicant asserts that Pal explicitly discloses that the small cross-section profile is provided by the integral nature of Pal’s filter and the core wire that expands the basket. In the case of Linder as modified by Pal, Applicant argues that, because there is no core wire passing through the basket of Linder, the small cross-section profile of Pal would not be obtainable in the combination of Linder in view of Pal. This is not found persuasive. There is no indication that the small cross-section profile of the device of Pal is provided by the integral nature of the filter and the core wire. Rather, Pal states that “Hence, the filter bag, basket, and deployment mechanism are all one integral unit with a small cross sectional profile when the device is in a collapsed configuration” ([0011]).  As understood in view of the drawings of Pal (figs. 1-2 and 4), the ability of the expandable support members (struts 18) to generally straighten along their entire lengths to be generally parallel with the longitudinal axis of the filter and immediately adjacent each other (fig. 4) such that the diameter of the compressed filter is constant along its length allows for a small cross-section profile of the filter. Since Linder is silent on the exact configuration of the support members (20) when the filter is in a compressed configuration, Pal has been used for its teaching of providing filter struts that, when compressed, straighten along their entire length to be parallel to the longitudinal axis of the device in order to provide a small cross-section profile in the compressed configuration. With such a modification, the first and second major diameters of the filter of Linder in view of Pal are equal when the filter is in the compressed state.
Applicant also argues that the combination of Linder in view of Schaeffer and Pal would not attain a small cross-section profile because the hub taught by Schaeffer is not consistent with Pal’s teaching of wires spiraling around a core wire. The examiner respectfully disagrees. Linder has been modified in view of the teachings of Schaeffer to construct the struts from individual wires held together at their proximal ends by an echogenic hub also holding an end of the wire tether, such that adjacent struts contact each other at the wire tether in view of the teachings of Schaeffer in order to advantageously allow viewing of the device via ultrasonography (see rejections below). The combination of Linder in view of Schaeffer fails to disclose that the first and second major diameters of the filter are equal when the filter is in the compressed state. As noted above, Pal is relied upon for its teaching that, in a compressed configuration, the support members of a filter may be generally straight in order to provide a small cross-sectional profile.  No modification (in view of Pal) is being made with respect to the hub of Linder as modified by Schaeffer. When the support members of Linder in view of Schaeffer are modified in view of Pal to be generally straight and parallel to the longitudinal axis along their lengths in the compressed configuration, a small cross-section profile is attained. No spiraling of the support members of Linder is being proposed by the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-26, 28-29, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (US 2005/0203567) in view of Pal et al. (US 2007/0016246; “Pal”). Regarding claim 24, Linder discloses a filter assembly configured to be placed in a vessel, the filter assembly comprising a filter comprising a proximal portion comprising a plurality of support members (20) having a first major diameter and a distal portion comprising a mesh (14; [0048]) with an opening (e.g., opening formed at proximal end of mesh) having a second major diameter, and a wire tether (16, and proximal-most portion of 18, proximal to struts 20; see annotated figure below), wherein the second major diameter is less than the first major diameter (expanded state shown in fig. 1) and each of the plurality of support members forms a bend corresponding to the first major diameter by extending from the mesh outwardly relative to a central axis and back toward the central axis proximally from the bend to the wire tether. See the examiner-annotated figures below. The locations of the major diameter of the proximal portion and the major diameter of the opening of the mesh are labelled. Note that the proximal end of the tether is located at the leftmost vertical dotted line in the first annotated figure below. The phrase “major diameter” is understood to mean the maximum diameter in view of the specification and drawings of the instant application.

    PNG
    media_image1.png
    486
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    827
    media_image2.png
    Greyscale

Linder discloses that the support members expand to an unstressed, expanded state (fig. 1) as understood in view of par. [0017] and [0042], but fails to disclose the exact configuration of the first and second major diameters when the filter is in the compressed state. 
Pal discloses another filter biased in the open position ([0025]) and comprising a proximal portion comprising a plurality of support members (18) and a distal portion comprising a mesh (16), and further teaches that the filter may be placed into a compressed state configured to fit within a vessel, wherein the support members form an outer surface having a constant diameter along its entire length when the filter is in its compressed state (see fig. 4; [0016], [0023]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Linder to construct the struts such that the major diameter of the support members when in the compressed state is constant as taught by Pal, in order to provide as small a delivery configuration as possible. With such a modification, the first major diameter (largest diameter of struts) and the second major diameter (diameter at opening of mesh) of the device of Linder as modified in view of Pal are the same. 
Regarding claim 25, the mesh comprises a conical shape as understood in view of fig. 1 and par. [0018].
Regarding claim 26, the support members (20) comprise a plurality of wires, wherein the term “wire” is given its broadest reasonable interpretation of “a thin flexible thread or rod” and is not considered to denote any particular cross-sectional shape or material.
Regarding claim 28, the limitation “wherein the filter is configured to fit in a lumen of the vessel in the compressed state, and the mesh is configured to contact the vessel in the expanded state” is a recitation of intended use. The prior art need only be capable of carrying out the intended use in order to meet the functional limitation. Because the filter is capable of being inserted into a lumen of a vessel in a compressed state and the mesh is capable of contacting the vessel in the expanded state, it meets this recitation of intended use. 
Regarding claim 29, the plurality of support members are configured to contact the vessel wall in the expanded state (e.g., when inserted into a vessel having an inner diameter matching the major diameter of the support members in the expanded state).
Regarding claims 34 and 35, the limitations “wherein the second major diameter is equal to or greater than an inner diameter of the vessel” and “wherein the second major diameter is greater than the inner diameter of the vessel” are considered a recitation of intended use since the relationship between the second major diameter and an inner diameter of the vessel depends on the size of the vessel in which the filter is being placed. The claims are drawn to an apparatus, not its method of use. Since the prior art filter of Linder in view of Pal is capable of being placed into a vessel having an inner diameter equal to or smaller than the second major diameter of the filter, it meets this recitation of intended use. 
Claims 3-4, 6-7, 22 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Schaeffer (US 2006/0069405) and Pal. Regarding claim 22, Linder discloses a filter assembly configured to be placed in a vessel, the filter assembly comprising a filter comprising a proximal portion comprising a plurality of support members (20) having a first major diameter and a distal portion comprising a mesh (14; [0048]) with an opening (e.g., opening formed at proximal end of mesh) having a second major diameter, and a wire tether (16, and proximal-most portion of 18, proximal to struts 20; see annotated figure above; alternatively, just element 16), wherein the second major diameter is less than the first major diameter in an unstressed expanded state and each of the plurality of support members forms a bend corresponding to the first major diameter by extending from the mesh outwardly relative to a central axis and back toward the central axis proximally from the bend. 
Linder does not expressly disclose that each of the support members extends proximally from the bend to a contact with another support member of the plurality of support members at the wire tether. Instead, the struts are spaced apart from one another at their proximal ends as illustrated in figure 1 of Linder.
Schaeffer discloses another filter that includes a plurality of support members (12) extending from a wire tether (46). The support members each comprise a wire, wherein the support members extend toward the central axis at their ends (14) to a contact with another support member of the plurality of support members at the wire tether (best shown in fig. 2b; noting that adjacent wires contact each other). A hub (11) attaches the struts to each other and to the tether by crimping the ends of the struts together in a compact bundle, wherein one end of the tether (46) is held in the center of the bundle as shown in fig. 2b. The hub advantageously includes echogenic marks or dimples thereon to facilitate viewing by ultrasonography ([0028]). It would have been obvious to one of ordinary skill in the art to have modified Linder to construct the struts from individual wires held together at their proximal ends by an echogenic hub also holding an end of the wire tether, such that adjacent struts contact each other at the wire tether in view of the teachings of Schaeffer in order to advantageously allow viewing of the device via ultrasonography. 
Linder does not expressly disclose that the filter assembly comprises a sheath configured to enclose the filter, wherein the support members expand upon removal of the sheath to an unstressed, expanded state. Schaeffer teaches that it is known to include a sheath (65) as part of a filter assembly, wherein the filter can be held in a compressed configuration within the sheath to facilitate delivery or retrieval of the device as is known in the art (see [0025], [0033]; fig. 5b). The support members of the self-expanding filter expand upon removal of the sheath as understood by one of ordinary skill in the art (see also [0048] and figs. 5a-5b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Linder to include a sheath configured to enclose the filter in a compressed configuration wherein the support members are configured to expand upon removal of the sheath as taught by Schaeffer for the predictable result of facilitating delivery of the filter through the vasculature in its compressed, reduced profile configuration. 
Linder in view of Schaeffer discloses the invention substantially as stated above, but fails to disclose the configuration of the first and second major diameters when the filter is in the compressed state. 
Pal discloses another filter biased in the open position and comprising a proximal portion comprising a plurality of support members (18) and a distal portion comprising a mesh (16), and further teaches that the filter may be placed into a compressed state configured to fit within a vessel, wherein the support members form an outer surface having a constant diameter along its entire length when the filter is in its compressed state (see fig. 4; [0016], [0023]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Linder to construct the struts such that the major diameter of the support members when in the compressed state is constant as taught by Pal, in order to provide as small a delivery configuration as possible. With such a modification, the first major diameter (largest diameter of struts) and the second major diameter (diameter at opening of mesh) of the device of Linder as modified in view of Pal are the same.
Regarding claim 3, the mesh comprises a conical shape as understood in view of fig. 1.
Regarding claim 4, the support members comprise a plurality of wires, wherein the term “wire” is given its broadest reasonable interpretation of “a thin flexible thread or rod” and is not considered to denote any particular cross-sectional shape or material.
Regarding claim 6, the limitation “wherein the filter configured to fit in a lumen of the vessel in the compressed state, and the mesh is configured to contact the vessel” is a recitation of intended use. The prior art need only be capable of carrying out the intended use in order to meet the functional limitation. Because the filter is capable of being inserted into a lumen of an appropriately sized vessel in a compressed state and the mesh is capable of contacting the vessel, it meets this recitation of intended use. 
Regarding claim 7, the plurality of support members are configured to contact the vessel wall (e.g., when inserted into a vessel having an inner diameter matching the major diameter of the support members).
Regarding claims 32 and 33, the limitations “wherein the second major diameter is equal to or greater than an inner diameter of the vessel” and “wherein the second major diameter is greater than the inner diameter of the vessel” are considered a recitation of intended use since the relationship between the second major diameter and an inner diameter of the vessel depends on the size of the vessel in which the filter is being placed. The claims are drawn to an apparatus, not its method of use. Since the prior art filter of Linder in view of Schaeffer and Pal is capable of being placed into a vessel having an inner diameter equal to or smaller than the second major diameter of the filter, it meets this recitation of intended use. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 4/27/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771